

115 S2274 ES: Federal Employee Fair Treatment Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 2274IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the compensation of Federal employees affected by lapses in appropriations.
	
 1.Short titleThis Act may be cited as the Federal Employee Fair Treatment Act of 2017.
 2.Compensation for Federal employees affected by a lapse in appropriationsSection 1341 of title 31, United States Code, is amended— (1)in subsection (a)(1), by striking An officer and inserting Except as specified in this subchapter or any other provision of law, an officer; and
 (2)by adding at the end the following:  (c)(1)In this subsection—
 (A)the term covered lapse in appropriations means any lapse in appropriations that begins on or after December 22, 2017; and (B)the term excepted employee means an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management.
 (2)Each Federal employee furloughed as a result of a covered lapse in appropriations shall be paid for the period of the lapse in appropriations, and each excepted employee who is required to perform work during a covered lapse in appropriations shall be paid for such work, at the employee's standard rate of pay, at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates.
 (3)During a covered lapse in appropriations, each excepted employee who is required to perform work shall be entitled to use leave under chapter 63 of title 5, or any other applicable law governing the use of leave by the excepted employee, for which compensation shall be paid at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates..Passed the Senate December 21, 2018.Secretary